The plaintiff sued to recover damages because of the wrongful act of defendant in ejecting her from one of its buses, after she had paid her fare and become a passenger thereon. The controversy involved the rights of the parties under the law regulating the separate seating of the races in passenger-carrying buses — C. S., 2613 (p).
In some aspects the evidence was favorable to the plaintiff, in others favorable to the defendant. It was submitted to the jury, under instructions, and the jury found for the plaintiff. A careful examination of the objections and exceptions discloses no prejudicial error justifying a new trial.
We find
No error.